DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/19/2020 has been entered.
Response to Amendment and Status of Claims
Applicant's amendment, filed 06/26/2020 and 05/21/2020, have been entered and considered. It is respectfully noted that the amendment filed 06/26/2020, in response to the Notice of Non-Compliant Amendment mailed 06/25/2020, did not include a complete claim listing as required by 37 CFR 1.121. 
The Notice of Non-Compliant form PTOL-324 expressly requires in the last line of “2.” under “Time Periods For Filing A Reply To This Notice” that the correction required is only the corrected section of the non-compliant amendment in compliance with 37 CFR 1.121” (emphasis respectfully added for clarity). As such, the provision of only corrected claim 1 is not compliant. However, in the interest of compact prosecution, the amendment has been treated such that claim 1 from 06/26/2020 is considered in addition to the rest of the pending claims filed 05/21/2020. 
Claims 1, 4, 7, 9, 11, 18, 23-25, 27, and 28 are amended, claims 2, 8, 10, 13-15 (formerly subject to restriction requirement), 19, 22, and 26 are cancelled, and claims 29-34 are newly added. Accordingly, claims 1, 3-7, 9, 11, 12, 16-18, 20, 21, 23-25, and 27-34 are pending and considered in this Office Action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 31 recites in part: “the age-retarding sterol additive comprises about 40-60% beta-sitosterol, about 20-40% campesterol, about 5% stigmasterol, or mixtures thereof” (emphasis respectfully added for clarity). This feature is not supported by the as-filed disclosure such that the person of ordinary skill in the art would not understand Applicant to be in possession of this feature because Paragraphs 0076-0077 in the as-filed specification describe this embodiment with the conjunction “and” (emphasis respectfully added for clarity).
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 7 has been amended such that the claim is directed to a different product than the asphalt binder. Previously, the claim only specified an intended use of the asphalt binder. The current combination of the asphalt binder of claim 1 with aggregate followed by compaction over a base to form a paved surface is a different product. This is indefinite because it is unclear what the metes and bounds ‘asphalt binder’ are now in view that the combination with aggregate would open the claim to not only asphalt binders but asphalt mixtures, roads, pavements, roofing, walls, soundproofing compositions, and so forth.
 Claim 34 is indefinite because ‘the’ is missing from ‘softening agent’ such that ‘softening agent’ does not have sufficient antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code, Graham v. Deere factual inquiries, and presumption of common ownership not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 7, 9, 11, 12, 16, 17, 20, 21, 23-25, 27, 28, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Grady et al. (WO 2013/163463 A1; Cited in IDS of 05/01/2017; Of Record).
Regarding claim 1, Grady teaches an asphalt composition including aged asphalt binder and crude sterols (Table 1; C20). Specifically, C20 includes 90 wt% aged asphalt binder (meeting Applicant’s claimed aged asphalt binder) and 10 wt% potential rejuvenating additive (i.e. ‘crude sterols’; meeting claimed age-retarding sterol additive) at Page 19 lines 17-19. In the instant case, it is prima facie expected that the Grady’s crude sterols rejuvenating agent would be ‘age-retarding’ absent evidence to the contrary because it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998). 
In the interest of the clarity of the record, Grady teaches that the aged binder refers to binder that is present in or recovered from reclaimed asphalt (Col. 6 lines 24-25) which includes RAP and RAS sources (Page 5 lines 19-21). As such, Grady’s aged binder meets Applicant’s claimed “aged asphalt binder comprising asphalt binders derived from RAP, RAS, or combinations of both”.
With regard to the claim language requiring the sterol additive to comprise natural prdoucts that include 20 wt% or more sterol content, it is noted that Grady’s ‘crude sterols’ would be expected by persons of ordinary skill to refer to a composition that is approximately 100% sterols (thereby meeting claimed features requiring the age-retarding sterol additive to comprise 20 wt% or more sterol content). Sterols are also inherently natural products. As such, C20 includes 10 wt% of crude sterols which would be expected to consist essentially of sterols (i.e. include approximately 100% sterol content).
The C20 example does not include virgin asphalt binder. 
However, Grady teaches at Page 6 lines 9-14, Page 8 lines 12-15, Page 13 lines 4-13, Page 17 lines 2-6, and Claims 8-9 that the rejuvenated asphalt products preferably include 
As such, it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to add virgin asphalt to an asphalt composition including a crude sterol rejuvenator and reclaimed aged asphalt binder so as to achieve a rejuvenated asphalt product with improved properties.
With regard to the limitation directed to the age-retarding sterol being at least 0.5% of the virgin binder weight, it would be obvious to the person of ordinary skill to optimize the amount of rejuvenating agent to the amount of virgin binder in view that Grady teaches suitable ranges for both the rejuvenating agent and the virgin binder amount (Claims 8 and 9 of Grady). It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to the claim language directed to the sterol additive retarding the aging rate of the asphalt binder composition compared to a similarly aged asphalt binder composition that lacks the sterol additive when tested according to ASTM D6521-13 for 20 hours, it is prima facie  expected that the presence of the sterol additive would necessarily result in the aging rate of the asphalt binder composition being slowed because products of identical chemical composition cannot have mutually exclusive properties. In the instant case, there is no reason to expect or evidence to demonstrate that Grady’s sterols would not perform the same as the ‘sterol additive’ as currently claimed.
Regarding claims 3, 20, 21, and 23, Grady teaches the asphalt composition as applied to claim 1 above and further teaches that the rejuvenating agent is included in an amount of 0.1-20 wt% (Page 3 lines 26-30 and Page 7 lines 3-6) which overlaps the claimed ranges of 1 to 10 wt% (claim 3), 1 to 3 wt% (claim 20), 5 to 7.5 wt% (claim 21 with regard to total binder weight), 
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Grady teaches the asphalt composition as applied to claim 1 above and further teaches the inclusion of “softening agents” (Page 6 line 17).
Regarding claim 7, Grady teaches the asphalt composition as applied to claim 1 above and further teaches the inclusion of aggregate (Page 16 lines 26-28 and Page 33 lines 10-12) as well as that the asphalt composition is used for paved surfaces (Page 17 lines 19-23).
It is well known in the art that the application of an asphalt composition to a surface intended for paving is applied to said surface and then compacted.
Regarding claim 9, Grady teaches the asphalt composition as applied to claim 1 above. 
Grady fails to expressly teach that the asphalt binder composition including the rejuvenating agent is “present an amount effective” to provide a less negative ΔTc. value of the aged asphalt binder composition compared to the same asphalt binder without the rejuvenating agent.
However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, it is expected that the crude sterol rejuvenating agent of Grady in an amount of 10 wt% (Page 19 lines 17-19) would be sufficient to provide a less negative ΔTc. value after the asphalt 
It has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998). In the instant case, there is no reason to expect or evidence to demonstrate that Grady’s sterols would not perform the same as the ‘sterol additive’ as currently claimed.
Regarding claim 11, Grady teaches an asphalt composition and method of making said asphalt composition including aged asphalt binder and crude sterols (Table 1; C20). Specifically, C20 includes 90 wt% aged asphalt binder (meeting Applicant’s claimed aged asphalt binder) and 10 wt% potential rejuvenating additive (i.e. ‘crude sterols’; meeting claimed age-retarding sterol additive) at Page 19 lines 17-19. In the instant case, it is prima facie expected that the Grady’s crude sterols rejuvenating agent would be ‘age-retarding’ absent evidence to the contrary because it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998). 
In the interest of the clarity of the record, Grady teaches that the aged binder refers to binder that is present in or recovered from reclaimed asphalt (Col. 6 lines 24-25) which includes RAP and RAS sources (Page 5 lines 19-21). As such, Grady’s aged binder meets Applicant’s claimed “aged asphalt binder comprising asphalt binders derived from RAP, RAS, or combinations of both”.
With regard to the claim language requiring the sterol additive to comprise natural prdoucts that include 20 wt% or more sterol content, it is noted that Grady’s ‘crude sterols’ would be expected by persons of ordinary skill to refer to a composition that is approximately 100% sterols (thereby meeting claimed features requiring the age-retarding sterol additive to comprise 20 wt% or more sterol content). Sterols are also inherently natural products. As such, 
The C20 example does not include virgin asphalt binder. 
However, Grady teaches at Page 6 lines 9-14, Page 8 lines 12-15, Page 13 lines 4-13, Page 17 lines 2-6, and Claims 8-9 that the rejuvenated asphalt products preferably include virgin asphalt. Claims 8-9 particularly disclose the combination of aged asphalt binder, 0.1 to 20 wt% rejuvenating agent, and 1 to 99 wt% virgin binder.
As such, it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to add virgin asphalt to an asphalt composition including a crude sterol rejuvenator and reclaimed aged asphalt binder so as to achieve a rejuvenated asphalt product with improved properties. The addition of the virgin asphalt, sterol additive, and aged asphalt binder meets the claimed step of “adding an age-retarding sterol additive… to an asphalt composition”.
With regard to the limitation directed to the age-retarding sterol being at least 0.5% of the virgin binder weight, it would be obvious to the person of ordinary skill to optimize the amount of rejuvenating agent to the amount of virgin binder in view that Grady teaches suitable ranges for both the rejuvenating agent and the virgin binder amount (Claims 8 and 9 of Grady). It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 12, 16, and 17, Grady teaches the method as applied to claim 11 above and further teaches that the rejuvenating agent is included in an amount of 0.1-20 wt% (Page 3 lines 26-30 and Page 7 lines 3-6) which overlaps the claimed range of 0.5 to 15 wt% (claim 12), 1 to 10 wt% (claim 16), and 1 to 3 wt% (claim 17). Specifically, C20 of Table 1 includes 10 wt% crude sterols (Page 19 lines 17-19); however this example does not include virgin binder but this has been addressed in the rejection of claim 11 above.
prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Additionally, it has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 24 and 25, Grady teaches the asphalt composition of claim 1 as applied above. With regard to the claim language directed to the sterol additive retarding the aging rate of the asphalt binder composition compared to a similarly aged asphalt binder composition that lacks the sterol additive when tested according to ASTM D6521-13 for 40 or 60 hours, it is prima facie expected that the presence of the sterol additive would necessarily result in the aging rate of the asphalt binder composition being slowed because products of identical chemical composition cannot have mutually exclusive properties In re Spada 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998). In the instant case, there is no reason to expect or evidence to demonstrate that Grady’s sterols would not perform the same as the ‘sterol additive’ as currently claimed.
In the interest of compact prosecution, it is additionally noted that even if this limitation were not conditional (see “when” language in the amended claim), it would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to understand that longer aging conditions can be simulated by increasing the aging time in the PAV. As such, it would be obvious to increase the aging time to 40 hours or 60 hours in order to simulate longer service use and resultant aging of the asphalt sample.
Regarding claim 27, Grady teaches an asphalt composition including aged asphalt binder and crude sterols (Table 1; C20). Specifically, C20 includes 90 wt% aged asphalt binder and 10 wt% potential rejuvenating additive (i.e. ‘crude sterols’) at Page 19 lines 17-19. In the instant case, it is prima facie expected that the Grady’s crude sterols rejuvenating agent would be ‘age-retarding’ absent evidence to the contrary because it has been held that ‘[p]roducts of In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998). 
It is noted that ‘crude sterols’ would be expected by persons of ordinary skill to refer to a composition that is approximately 100% sterols (thereby meeting claimed features requiring the age-retarding sterol additive to comprise 20 wt% or more sterol content as well as being free of esters or ester blends). Sterols are also inherently natural products. As such, C20 includes 10 wt% of crude sterols which would be expected to consist essentially of sterols (i.e. include approximately 100% sterol content).
The C20 example does not include virgin asphalt binder. 
However, Grady teaches at Page 6 lines 9-14, Page 8 lines 12-15, Page 13 lines 4-13, Page 17 lines 2-6, and Claims 8-9 that the rejuvenated asphalt products preferably include virgin asphalt. Claims 8-9 particularly disclose the combination of aged asphalt binder, 0.1 to 20 wt% rejuvenating agent, and 1 to 99 wt% virgin binder.
As such, it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to add virgin asphalt to an asphalt composition including a crude sterol rejuvenator and reclaimed aged asphalt binder so as to achieve a rejuvenated asphalt product with improved properties.
With regard to the limitation directed to the age-retarding sterol being at least 0.5% of the virgin binder weight, it would be obvious to the person of ordinary skill to optimize the amount of rejuvenating agent to the amount of virgin binder in view that Grady teaches suitable ranges for both the rejuvenating agent and the virgin binder amount (Claims 8 and 9 of Grady). It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 28, Grady teaches the asphalt mix as applied to claim 27 above and the person of ordinary skill in the art would expect that the crude sterols of Grady would retard 
Regarding claim 32, Grady teaches the asphalt as applied to claim 11 above. It is noted that this claim limitation is directed to the manner of combining the asphalt binder composition components. This is a product by process limitation (MPEP 2113). “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).
Further, it has been held the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and that the selection of any order of mixing ingredients is prima facie obvious In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
	As such, it would be obvious to add the sterol additive to the virgin asphalt binder first followed by the aged asphalt binder in the absence of new or unexpected results.
Regarding claim 33, Grady teaches the asphalt composition as applied to claim 11 above and further teaches the inclusion of “softening agents” (Page 6 line 17).
Claims 4, 18, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Grady as applied to claims 1 and 11 above, and further in view of Montpeyroux et al. (U.S. 2012/0060722).
Regarding claims 4 and 18, Grady teaches the asphalt binder composition as applied to claims 1 and 11 above and Grady defines ‘rejuvenating agent’ to be a composition or mixture that is combined with aged binder or reclaimed asphalt (or their mixtures with virgin binder and/or virgin asphalt) to revitalize the aged binder or reclaimed asphalt and restore some or all of the original properties of virgin binder or virgin asphalt (Page 7 lines 3-7). Grady further 
Montpeyroux et al. (hereinafter “Montpeyroux”) teaches a bituminous binder for preparing low temperature asphalt or coated materials (Title). Montpeyroux inventively uses a binder containing at least one crude Tall Oil derivative which is known to be a by-product of the paper industry (Paragraph 0026) which uses pulp from trees. Montpeyroux further describes that the tall oil derivative includes an unsaponifiable portion that includes sterols (Paragraph 0032). 
Both Grady and Montpeyroux are directed to asphalts and utilize CTO (crude tall oil) (see Grady at Page 9 lines 24-30) which Montpeyroux explains is known to include sterols. As crude tall oil is derived from the papermaking process, which is well known to utilize trees, it would be obvious that Grady’s crude sterols are plant sterols because both Grady and Montpeyroux use crude tall oil sources. Compellingly, Montpeyroux teaches that ‘the addition of at least two compounds of plant and/or animal origin to a bituminous binder makes it possible to significantly reduce the manufacturing, processing and compacting temperatures of the mixes and of the asphalt formulated from said bituminous binder containing additives” the first additive being a tall oil derivative (Paragraph 00014).
As such, it would be obvious to the person of ordinary skill before the effective filing date of the claimed invention to ensure that the sterol is a plant-based sterol because it reduces the manufacturing, process, and compacting temperatures of the mixes (Paragraph 0014) as well as having improved mechanical properties (Paragraph 0016).
Regarding claims 29-30, Grady teaches the asphalt binder composition as applied to claim 1 above but fails to list the particular sterol components that comprise “Crude Sterols” (Table 1 Example “C20”).

Both Grady and Montpeyroux are directed to asphalts and utilize CTO (crude tall oil) derived additives (see Grady at Page 9 lines 24-30) which Montpeyroux explains is known to include sterols such as campesterol (Paragraph 0032). Compellingly, Montpeyroux teaches that ‘the addition of at least two compounds of plant and/or animal origin to a bituminous binder makes it possible to significantly reduce the manufacturing, processing and compacting temperatures of the mixes and of the asphalt formulated from said bituminous binder containing additives” the first additive being a tall oil derivative (Paragraph 00014).
As such, it would be obvious to the person of ordinary skill before the effective filing date of the claimed invention to combine the teachings of Grady and Montpeyroux so as to achieve lower manufacturing, process, and compacting temperatures of the mixes (Paragraph 0014) as well as improved mechanical properties (Paragraph 0016).
Regarding claim 31, Grady teaches the asphalt binder composition as applied to claim 1 above but fails to list the particular sterol components that comprise “Crude Sterols” (Table 1 Example “C20”).
Montpeyroux teaches a bituminous binder for preparing low temperature asphalt or coated materials (Title). Montpeyroux inventively uses a binder containing at least one crude Tall Oil derivative which is known to be a by-product of the paper industry (Paragraph 0026) which is known to use pulp from trees. Montpeyroux further describes that the tall oil derivative includes an unsaponifiable portion that includes sterols such as campesterols (Paragraph 0032; meeting claimed ‘campesterol’). 
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Both Grady and Montpeyroux are directed to asphalts and utilize CTO (crude tall oil) derived additives (see Grady at Page 9 lines 24-30) which Montpeyroux explains is known to include sterols such as campesterol (Paragraph 0032). Compellingly, Montpeyroux teaches that ‘the addition of at least two compounds of plant and/or animal origin to a bituminous binder makes it possible to significantly reduce the manufacturing, processing and compacting temperatures of the mixes and of the asphalt formulated from said bituminous binder containing additives” the first additive being a tall oil derivative (Paragraph 00014).
As such, it would be obvious to the person of ordinary skill before the effective filing date of the claimed invention to combine the teachings of Grady and Montpeyroux so as to achieve lower manufacturing, process, and compacting temperatures of the mixes (Paragraph 0014) as well as improved mechanical properties (Paragraph 0016).
Claims 6 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Grady as applied to claims 5 and 33 above, and further in view of Rubab et al. “Effects of Engine Oil Residues on Asphalt Cement Quality (2011; Of Record).
Regarding claims 6 and 34, Grady teaches the asphalt composition as applied to claims 5 and 33 above but fails to expressly disclose examples of softening agents.
Rubab et al. (hereinafter “Rubab”) teaches that engine oil residues (reading on petroleum-derived oils) are blended with asphalt so as to provide a low-cost method of increasing the grade span when blended with asphalt high in asphaltenes (Page 2 “Abstract”). 

Therefore, it would be obvious at the time the invention was effectively filed to select known engine oil residues (obtained during recycling of used motor oils) as a softening agent to increase the grade span of the blended asphalt composition.
Claims 1, 3-7, 9, 11, 12, 16-18, 20, 23-25, and 27-34 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (U.S. 2016/0122507; available as prior art under 102(a)(2); Of Record).
Regarding claim 1, Cox teaches asphalt binders containing bitumen and a mixture of one or more glycerides and one or more fatty acids (Paragraph 0011). Specifically, the mixture of one or more glycerides and one or more fatty acids includes “about 0.5 wt%, about 0.7 wt%, or about 0.9 wt% to about 1 wt%, about 1.05 wt% or about 1.07 wt% of one or more phytosterols” (Paragraph 0018). Paragraph 0018 further lists various phytosterols including campesterol, campestanol, stigmasterol, sitosterol, sitostanol, avenasterol, and mixtures thereof. Campesterol, stigmasterol, and sitosterol are notably included as exemplary plant sterols by Applicant in the specification at Paragraph 0077. Paragraph 0088 of Cox also describes an asphalt binder comprising about 0.9 wt% to about 1.05 wt% of one or more phytosterols.
The person of ordinary skill in the art would understand the phytosterols to be approximately 100% phytosterols such that Cox’s phytosterols satisfy the claim limitation requiring 20 wt% or more sterol content. To be clear, Cox includes about 0.5 wt%, about 0.7 wt%, or about 0.9 wt% to about 1 wt%, about 1.05 wt% or about 1.07 wt% of one or more phytosterols” (Paragraph 0018) which have approximately 100% sterol content. Further, phytosterols are necessarily natural products.

As such, the claim is taken to be met by the presence of the virgin binder and recycled bitumen and phytosterol additive.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
It has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
In the instant case, it necessarily follows that Cox’s phytosterols would retard the aging rate of the asphalt binder composition.
Additionally, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
With regard to the claim language directed to the sterol additive retarding the aging rate of the asphalt binder composition compared to a similarly aged asphalt binder composition that lacks the sterol additive when tested according to ASTM D6521-13 for 20 hours, it is prima facie  expected that the presence of the sterol additive would necessarily result in the aging rate of the asphalt binder composition being slowed because products of identical chemical composition 
Regarding claims 3, 20, and 23, Cox teaches the asphalt binder composition as applied to claim 1 above and further teaches “about 0.5 wt%, about 0.7 wt%, or about 0.9 wt% to about 1 wt%, about 1.05 wt% or about 1.07 wt% of one or more phytosterols” (Paragraph 0018). About 1 wt%, about 1.05 or about 1.07 wt% lies within the claimed range of 1 to 10 wt% (claim 3), 1 to 3 wt% (claim 20), and 0.5 to 15 wt% (claim 23).
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 4, Cox teaches the composition as applied to claim 1 above and further teaches phytosterols including campesterol, campestanol, stigmasterol, sitosterol, sitostanol, avenasterol,… and mixtures thereof (Paragraph 0018). Campesterol, stigmasterol, and sitosterol are notably included as exemplary plant sterols by Applicant in the specification at Paragraph 0077.
Regarding claims 5 and 33, Cox teaches the composition and method as applied to claims 1 and 11 above and further teaches the inclusion of gas oil to soften the bitumen (Paragraphs 0006 and 0068). Paragraph 0028 also discloses the inclusion of various additional additives including hydrocarbon oils.
Regarding claims 6 and 34, Cox teaches the composition and method as applied to claims 5 and 33 above and further teaches the inclusion of gas oil (Paragraph 0006 and 0068) and/or one or more hydrocarbon oils (Paragraph 0028). The gas oil and hydrocarbon oil(s) are petroleum-derived oils.
Regarding claim 7, Cox teaches the composition as applied to claim 1 above and further teaches the inclusion of aggregate (Paragraphs 0005, 0012, 0054, and 0055) and is used for paving compositions (Paragraph 0054).
It is well known in the art that the application of an asphalt composition to a surface intended for paving is applied to said surface and then compacted.
Regarding claim 9, Cox teaches the asphalt composition as applied to claim 1 above. 
Cox fails to expressly teach that the asphalt binder composition including the rejuvenating agent is “present an amount effective” to provide a less negative ΔTc. value of the aged asphalt binder compositions compared to the same asphalt binder without the rejuvenating agent.
However, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, it is expected that the phytosterols of Cox in an amount of “about 0.5 wt%, about 0.7 wt%, or about 0.9 wt% to about 1 wt%, about 1.05 wt% or about 1.07 wt% of one or more phytosterols” (Paragraph 0018) would be sufficient to provide a less negative ΔTc. value as claimed absent evidence or persuasive reasoning to the contrary.
Regarding claim 11, Cox teaches asphalt binders containing bitumen and a mixture of one or more glycerides and one or more fatty acids (Paragraph 0011). Specifically, the mixture of one or more glycerides and one or more fatty acids includes “about 0.5 wt%, about 0.7 wt%, or about 0.9 wt% to about 1 wt%, about 1.05 wt% or about 1.07 wt% of one or more phytosterols” (Paragraph 0018). Paragraph 0018 further lists various phytosterols including campesterol, campestanol, stigmasterol, sitosterol, sitostanol, avenasterol, and mixtures thereof. Campesterol, stigmasterol, and sitosterol are notably included as exemplary plant sterols by Applicant in the specification at Paragraph 0077. Paragraph 0088 of Cox also 
The person of ordinary skill in the art would understand the phytosterols to be approximately 100% phytosterols such that Cox’s phytosterols satisfy the claim limitation requiring 20 wt% or more sterol content. To be clear, Cox includes about 0.5 wt%, about 0.7 wt%, or about 0.9 wt% to about 1 wt%, about 1.05 wt% or about 1.07 wt% of one or more phytosterols” (Paragraph 0018) which have approximately 100% sterol content. Further, phytosterols are necessarily natural products.
Cox also teaches in Paragraph 0025 that the bitumen (also referred to as asphalt) may be any type of bitumen or bituminous material including “bitumen that occurs in nature” (meeting claimed ‘virgin binder’) and/or “recycled bitumen” (meeting claimed aged asphalt binder). Cox’s recycled bitumen meets the broadest reasonable interpretation of ‘aged asphalt binder’. Notably, the language of the claim directed to the aged asphalt binder comprising asphalt binders derived from RAP, RAS, or both is not seen to impart additional structure. Therefore, Cox’s recycled bitumen is taken to meet the claimed aged asphalt binder because it necessarily would include reclaimed asphalt binder from various sources. 
As such, the claim is taken to be met by the presence of the virgin binder and recycled bitumen and phytosterol additive.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
It has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
In the instant case, it necessarily follows that Cox’s phytosterols would retard the aging rate of the asphalt binder composition.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Cox teaches mixing the asphalt and mixture of fatty acid and glyceride including phytosterol (Paragraph 0049).
Regarding claims 12, 16, and 17, Cox teaches the method of making the asphalt binder composition as applied to claim 11 above and Cox further teaches “about 0.5 wt%, about 0.7 wt%, or about 0.9 wt% to about 1 wt%, about 1.05 wt% or about 1.07 wt% of one or more phytosterols” (Paragraph 0018). About 1 wt%, about 1.05 or about 1.07 wt% lies within the claimed range of 1 to 10 wt% (claim 16), 1 to 3 wt% (claim 17), and 0.5 to 15 wt% (claim 12).
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 18, Cox teaches the method as applied to claim 11 above and Cox further teaches phytosterols including campesterol, campestanol, stigmasterol, sitosterol, sitostanol, avenasterol,… and mixtures thereof (Paragraph 0018). Campesterol, stigmasterol, and sitosterol are notably included as exemplary plant sterols by Applicant in the specification at Paragraph 0077.
Regarding claims 24 and 25, Cox teaches the asphalt composition of claim 1 as applied above. With regard to the claim language directed to the sterol additive retarding the aging rate of the asphalt binder composition compared to a similarly aged asphalt binder composition that lacks the sterol additive when tested according to ASTM D6521-13 for 40 or 60 hours, it is prima facie expected that the presence of the sterol additive would necessarily result in the aging rate of the asphalt binder composition being slowed because products of identical chemical composition cannot have mutually exclusive properties In re Spada 911 F.2d 705, 709, 
In the interest of compact prosecution, it is additionally noted that even if this limitation were not conditional (see “when” language in the amended claim), it would be obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to understand that longer aging conditions can be simulated by increasing the aging time in the PAV. As such, it would be obvious to increase the aging time to 40 hours or 60 hours in order to simulate longer service use and resultant aging of the asphalt sample.
Regarding claim 27, Cox teaches asphalt binders containing bitumen and a mixture of one or more glycerides and one or more fatty acids (Paragraph 0011). Specifically, the mixture of one or more glycerides and one or more fatty acids includes “about 0.5 wt%, about 0.7 wt%, or about 0.9 wt% to about 1 wt%, about 1.05 wt% or about 1.07 wt% of one or more phytosterols” (Paragraph 0018). Paragraph 0018 further lists various phytosterols including campesterol, campestanol, stigmasterol, sitosterol, sitostanol, avenasterol, and mixtures thereof. Campesterol, stigmasterol, and sitosterol are notably included as exemplary plant sterols by Applicant in the specification at Paragraph 0077. Paragraph 0088 of Cox also describes an asphalt binder comprising about 0.9 wt% to about 1.05 wt% of one or more phytosterols.
The person of ordinary skill in the art would understand the phytosterols to be approximately 100% phytosterols such that Cox’s phytosterols satisfy the claim limitation requiring 20 wt% or more sterol content. To be clear, Cox includes about 0.5 wt%, about 0.7 wt%, or about 0.9 wt% to about 1 wt%, about 1.05 wt% or about 1.07 wt% of one or more phytosterols” (Paragraph 0018) which have approximately 100% sterol content. Further, phytosterols are necessarily natural products.

Cox also teaches in Paragraph 0025 that the bitumen (also referred to as asphalt) may be any type of bitumen or bituminous material including “bitumen that occurs in nature” (meeting claimed ‘virgin binder’) and/or “recycled bitumen” (meeting claimed aged asphalt binder). Cox’s recycled bitumen meets the broadest reasonable interpretation of ‘aged asphalt binder’. Notably, the language of the claim directed to the aged asphalt binder comprising asphalt binders derived from RAP, RAS, or both is not seen to impart additional structure. Therefore, Cox’s recycled bitumen is taken to meet the claimed aged asphalt binder because it necessarily would include reclaimed asphalt binder from various sources. 
As such, the claim is taken to be met by the presence of the virgin binder and recycled bitumen and phytosterol additive.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
It has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
In the instant case, it necessarily follows that Cox’s phytosterols would retard the aging rate of the asphalt binder composition.
Additionally, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 28, Cox teaches the asphalt mix as applied to claim 27 above and the person of ordinary skill in the art would expect that the phytosterols of Cox would retard the aging rate of the asphalt binders in the asphalt mix when compared to the same asphalt mix without the age-retarding sterol additive absent evidence to the contrary.
Paragraph 0018 of Cox lists various phytosterols including campesterol, campestanol, stigmasterol, sitosterol, sitostanol, avenasterol, and mixtures thereof. Campesterol, stigmasterol, and sitosterol are notably included as exemplary plant sterols by Applicant in the specification at Paragraph 0077.
Regarding claims 29 and 30, Cox teaches the asphalt mix as applied to claim 1 above and further teaches that the phytosterols can include campesterol, stigmasterol, sitosterol, avenasterol, and other sterols (Paragraph 0018).
Regarding claim 31, Cox teaches the asphalt binder composition as applied to claim 1 above but fails to list the particular percentages of the individual phytosterols.
However, Cox discloses stigmasterol, campesterol, and sitosterol (Paragraph 0018). It would be obvious to optimize the percentages of these components because itt has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 32, Cox teaches the asphalt as applied to claim 11 above. It is noted that this claim limitation is directed to the manner of combining the asphalt binder composition components. This is a product by process limitation (MPEP 2113). “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113).
Further, it has been held the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and that the selection of any order of mixing ingredients is prima facie obvious In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
As such, it would be obvious to add the phytosterol additive to the virgin asphalt binder first followed by the aged asphalt binder in the absence of new or unexpected results. Notably, Cox teaches that the bitumen and the mixture can be combined (Paragraph 0049) in any order or sequence (Paragraph 0050).
Response to Arguments
Applicant's arguments, filed 05/21/2020, have been fully considered but they are not persuasive.
In response to Applicant’s argument regarding the previous 112 rejection of claim 1, Examiner clarifies that the premise of that rejection was not due to the reason proffered in the 3rd line of the 112 section in the Remarks. The premise of the rejection was that the antecedent basis of ‘the asphalt binders’ was unclear and the literal antecedent did not make sense because if ‘the asphalt binders’ referred back exclusively to the aged/recovered binders, then the claim required further aging of only the aged binders which was unclear and contrary to what persons of ordinary skill would understand. The amendments presented 06/26/2020 and 05/21/2020 have obviated the issue.
With regard to Applicant’s argument at bottom of Page 2 of the Remarks that Grady does not disclose, teach, or suggest measuring ΔTc values as the present application did, Examiner notes that the product claims do not need to be tested according to such parameters; they are only required to have the same results/performance when subject to such conditions. With regard to method claim 11, the ΔTc value features were removed with the amendment In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (MPEP 2123).
Examiner disagrees with Applicant’s statements that ‘one would not be taught to select crude sterols from a list of 54 other compounds as a potential rejuvenator’, that 54 options cannot be considered as a discrete/finite number to test (Page 4 2nd paragraph of Remarks), and would not have a reasonable expectation of success. 54 potential options is a finite and reasonable amount of alternatives. As argued before, Examiner maintains that the ordinarily skilled artisan is not an automaton; the expectation of some advantage is the strongest rationale for combining references (MPEP 2144 II). As such, Grady’s naming of the materials in Table 1 as ‘potential rejuvenators’ would lead the ordinarily skilled artisan to further innovate with these potentially successful materials. Moreover, said artisan would appreciate the many different performance considerations in the asphaltic arts and so even though the crude sterols of Grady were non-preferred for glass transition (Tg) temperature improvement, said artisan would have a reasonable expectation of success using those discrete/finite potential rejuvenators in asphalt compositions to meet different performance demands (directed to deformation, durability, and mechanistic requirements). Furthermore, the use of sterols in asphalt compositions has been known for decades.
In the interest of the clarity of the record, Applicant’s emphasis of ‘unless otherwise’ noted in Tables 1 and 2 is concerning because ‘unless otherwise’ is not used to modify ‘potential’. The reference to ‘unless otherwise’ is to Tables 1 and 2 where samples were created with less than 10% additive as shown in Examples 1-3 which used varying amounts of EG Monomerate of 2.5, 5, and 10% respectively.
In response to Applicant’s arguments directed to Grady’s C20 example being a comparative example, it has been held that nonpreferred and alternative embodiments constitute prior art and that references may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. (MPEP 2123). While Grady prefers the ester-rejuvenating agents derived from tall oil, the person of ordinary skill in the art would still find value in the comparative examples especially in view of the prior art as a whole which has appreciated the inclusions of sterol containing materials for decades.
 It has been held that ‘mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention’ In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). Further, ‘the fact that appellant has recognized another advantage which would flow naturally from following the suggestion for the prior art cannot be the basis for patentability when the differences would otherwise be obvious’ Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Applicant urges that the Grady composition would not reduce or slow the aging rate of an aged asphalt binder as claimed but no evidence demonstrating that Grady’s composition is not capable has been presented. 
Furthermore, Applicant’s claims are broad. The only amounts of sterol additive disavowed by claim 1 are < 0.5 wt%. As such, Applicant’s claim encompasses 0.5-100 wt% of a sterol component mixed with virgin binder and an aged binder wherein the binder amounts are unbounded. As for the features to the aging rate, the Office does not possess the capabilities to manufacture the compositions of the prior art and carry out comparisons. As such, in view of Grady’s crude sterols mixed with virgin binder and aged asphalt binder, there is a reasonable presumption that Grady’s sterols would retard the aging rate because they are commensurate to Applicant’s claimed ‘sterol additive’. It has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Applicant’s arguments to Cox are substantially similar to those advanced regarding Grady. Examiner finds these unpersuasive because Cox teaches recycled bitumen, virgin asphalt, and phytosterols as explained above and maintains that there is a reasonable expectation that Cox’s phytosterols would be age-retarding as claimed and would perform in the same manner as Applicant’s sterols. Notably, Cox and Applicant’s disclose the same sterols (Paragraph 0018 of Cox and Paragraph 0088 of specification).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rudd (U.S. 2,392,863; directed to asphalt preparation including tall oil which is disclosed to contain sterols); McConnaughay (U.S. 3,556,827; directed to an aggregate binder and paving composition including unsaponifiable material which includes sterol and cholesterol); Kriech et al. (U.S. 6,770,127; directed to a multigrade asphalt power additive including sterols); Naidoo et al. (U.S. 2010/0227954; directed to asphalt modifiers including tall oil which comprises sterols).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738